Citation Nr: 0505932	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependent's educational assistance pursuant to 
Chapter 35, Title 38 United States Code.

Entitlement to appellant's recognition as a "surviving 
spouse" of the veteran for eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970.  The veteran died in July 2002.  The appellant 
is the veteran's ex-wife, acting, in part, in her capacity as 
guardian of the veteran's two children.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied a claim on behalf 
of the veteran's children for death benefits, including 
Dependents' Educational Assistance, based on a finding that 
military service did not cause or materially contribute to 
the veteran's death.  Also on appeal is a decision denying 
appellant's claim for death benefits on her own behalf, based 
on a finding that appellant is not entitled to the claimed 
benefits because she and the veteran were legally divorced at 
the time of the veteran's death.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in November 2004.  A transcript of 
that testimony has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reveals that, at the time of death, the veteran 
was service connected for post-traumatic stress disorder 
(PTSD), rated 70 percent disabling.  He died in July 2002.  
The listed cause of death was liver failure, due to or as a 
consequence of liver transplantation, which was due to or as 
a consequence of alcoholic cirrhosis of the liver.  
Bacteremia with e-coli was noted as another significant 
condition contributing to death but unrelated to the above.

The death certificate reveals that an autopsy was performed.  
Unfortunately, the death certificate also noted that the 
autopsy findings were not available prior to completion of 
the cause of death.  It has been asserted that diabetes type 
II was noted at the time of the terminal hospitalization.  

The record does contain the terminal hospital summary, but 
does not include the autopsy findings.  Had the results been 
available and used in reaching the cause of death listed on 
the death certificate, the case would likely not have been in 
need of development.  As there has been no consideration of 
the autopsy findings, it is not possible to determine whether 
the findings are in anyway probative to the instant claim.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should obtain for association with 
the claims folder the report of the 
autopsy conducted on the veteran at the 
time of his death.  If such document 
cannot be obtained, the claims files 
should reflect the efforts made in 
attempting to obtain the records.

Thereafter, the RO should review the claim.  To the extent 
the benefits sought are not granted, the appellant and her 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant unless she is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

